Case: 1:19-cv-07190 Document #: 94-18 Filed: 12/10/20 Page 1 of 16 PageID #:4649




                EXHIBIT 18
    Case: 1:19-cv-07190 Document #: 94-18 Filed: 12/10/20 Page 2 of 16 PageID #:4650




                         CONFIDENTIAL         -   NOT FOR PUBLIC INSPECTION

                          Supplemental Response of T-Mobile USA, Inc.
                                 File No. EB-IHD-16-00023247
                                       September 8, 2017

        T-Mobile USA, Inc. (“T-Mobile” or the “Company”) hereby submits this Supplemental
Response in the above-referenced proceeding concerning T-Mobile’s compliance with the
Commission’s rural call completion rules and decisions (the “2013 RCC Order”).’ Information
that is the subject of the accompanying Request for Confidential Treatment is denoted in this
response with the symbols 1111. As the Commission recognizes, “both EB and the parties under
investigation have legitimate interests in keeping the investigative phase of a proceeding non
public.”2

        T-Mobile understands that the Enforcement Bureau (the “Bureau”) is contemplating a
substantial enforcement action—potentially approaching(b) (7)(E)                    dollars—concerning
T-Mobile’s use of a Local Ring Back Tone (“LRBT”) parameter in contravention of Section
64.2201(a) of the Commission’s Rules—i.e., the Commission’s “ringing indications
requirements” rule (the “early ringtone rule”).3 T-Mobile fully acknowledges that it is and was
required to comply with the early ringtone rule and that its continued use of the LRBT parameter
for certain calls after the early ringtone rule went into effect violated the rule.

        While T-Mobile appreciates that non-compliance with the early ringtone rule is
appropriately a matter of concern for the Bureau, it respectfully submits that an enforcement
action of the magnitude contemplated by the Bureau is unwarranted for the following reasons,
each of which will be discussed in turn.

         •   T-Mobile ‘s rural call completion peiformance is signifIcantly better than average.
             The purpose of the early ringtone rule is—per the Commission—to promote rural call
             completion performance. Based on information the Commission has made public, T
             Mobile’s performance is well above average. T-Mobile does not contend that there
             should be no penalty for violating Commission rules and understands the Bureau’s
             desire to deter future violations by T-Mobile or other carriers. There is no basis,
             however, for taking the extreme action considered in response to violation of a rule
             whose underlying objective T-Mobile is meeting notwithstanding the violation.



 See Letter from Jeffrey J. Gee, Chief, Investigations and Hearings Division, Enforcement Bureau,
Federal Communications Commission, to David H. Solomon and Russell P. Hanser, Counsel for T
Mobile USA, Inc., File No. EB-IHD-16-00023247 (Apr. 3, 2017); Rural Call Completion, Report and
Order and Further Notice of Proposed Rulemaking, 28 FCC Rcd 161 54 (2013) (“2013 RCC Order”).
2
 Amendment of Certain of the Commission ‘s Part 1 Rules ofPractice and Procedure and Part 0 Rules of
Commission Organization, Report and Order, 26 FCC Red 1594, 1596 ¶ 7(2011).
  47 C.F.R. § 64.2201(a) (“A long-distance voice provider shall not convey ringing information until the
terminating provider has signaled that the called party is being alerted to an incoming call, such as by
ringing.”).




                                                                                            FOIA_000159
    Case: 1:19-cv-07190 Document #: 94-18 Filed: 12/10/20 Page 3 of 16 PageID #:4651

                       CONFIDENTIAL         -   NOT FOR PUBLIC INSPECTION


           •   The violation at issue stemmed from errors and oversights by T-Mobile personnel,
               not from any intentional decision to deceive or defraud customers. T-Mobile’s
               violation was not a deliberate or intentional scheme to violate the law. Rather, the
               violation was the product of good-faith mistakes stemming from T-Mobile
               employees’ heavy focus on the reporting and recordkeeping requirements, and with
               the sole objective of providing optimal service for customers.

           •   T-Mobile ‘s use of the LRBT parameter did not give rise the harm the early ringtone
               rule was designed to prevent, nor did T-Mobile benefit financially from using the
               early ringtone. When the Commission adopted the early ringtone rule, it stated that
               the rule’s purpose was “to address the problem of calls failing to complete to the rural
               PSTN.”4 Data published by the Wireline Competition Bureau (“WCB”) demonstrate
               that T-Mobile consistently completes rural calls at a rate well above the average.5
               Moreover, complaint data in the record suggests that T-Mobile’s use of the LRBT
               parameter did not suppress complaints regarding rural call completion problems.
               Thus, while T-Mobile understands that it violated the rule, it does not appear that the
               violation led to the type of harm the rule was designed to prevent. Likewise, T
               Mobile did not, by virtue of the LRBT parameter, collect any customer or
               government funds (collection of which is one hallmark of the type of serious rule
               violation that could warrant a penalty in the range contemplated here) at all—let
               alone through fraud. The magnitude of any enforcement action must account for
               these facts.

          •    The magnitude of the proposed forfeiture cannot be reconciled with prior
               enforcement actions.   Given the above, a fine of even close to the magnitude the
               Bureau has suggested is simply not fair or appropriate under the circumstances and
               would be wildly disproportionate to existing precedent. The facts in this matter bear
               no resemblance to the kind of intentionally fraudulent conduct at issue in decisions
               involving penalties comparable to what the Bureau is considering here.

          •    A fine of the magnitude the Bureau is contemplating would violate the statutoly
               maximum. The Communications Act permits a maximum penalty of $192,459 per
               day for a continuing violation, up to a maximum of $1,929,459 for a continuing
               violation involving a single act.6 This limitation applies here, because T-Mobile’s use
               of the LRBT parameter was a continuing violation involving a single act—in
               Congress’s words, “a one-time’ offense that continues over the duration of the
               violation,” as opposed to action[sJ repeated on successive days.”7 Any contrary
               interpretation would allow for virtually unlimited liability—a strange reading of a


‘
    2013 RCC Order, 28 FCC Rcd at 16203    ¶   117.
    See Rural Call Completion, Report, 32 FCC Rcd 4980 (WCB 2017) (“June22 Report”).
6
  See Amendment of Section 1.80(’b,} of the Commission’s Rules; Adjustment of Civil Monetary Penalties
to Reflect Inflation, Order, 31 FCC Rcd 13485 (EB 2016) (“Civil Monetary Penalties Order”).
    H.R. Rep. No. 101-386, at 3038 (1989) (Conf. Rep.).

                                                      2



                                                                                           FOIA_000160
    Case: 1:19-cv-07190 Document #: 94-18 Filed: 12/10/20 Page 4 of 16 PageID #:4652

                           CONFIDENTIAL   -   NOT FOR PUBLIC INSPECTION


              provision expressly designed to cabin agency discretion. As then-Commissioner Pai
              said in 2014, “[ijt strains credulity to think that Congress intended” this result.8

         Consistent with the facts and circumstances present here, this submission addresses what
is fair, just, and proportional with regard to the violation at issue. Although T-Mobile accepts
full responsibility for its unintentional failure to ensure compliance with the early ringtone rule,
the magnitude of the penalty contemplated by the Bureau is entirely unwarranted by the facts or
the governing law. It also far eclipses what is necessary or sufficient to deter future violations.

         I.          T-MOBILE HAS CONSISTENTLY SATISFIED THE EARLY RINGTONE
                     RULE’S PURPOSE, WHICH WAS TO PROMOTE STRONG RURAL
                     CALL COMPLETION PERFORMANCE

       In adopting the early ringtone rule, the Commission was clear that the rule was intended to
promote the completion of calls to rural areas—i.e., to further the same objectives as other
aspects of the 2013 RCC Order. The purpose of the [early ringtonej rule is to address the
problem of calls failing to complete to the rural PSTN.”9 That is, of course, the same purpose as
the Commission’s rules and policies regarding rural call completion more generally—to address
significant concerns about completion of long-distance calls to rural areas.”10 T-Mobile has
consistently outperformed other covered providers in completing such calls. The magnitude of
any enforcement action for violation of the early ringtone rule should take into account the
animating purpose of the rule and, therefore, T-Mobile’s strong performance in completing rural
calls.

         In its June 22 Report, WCB observed that, for “the eight sets of quarterly Form 480
reports filed from August 2015 through March 2017, which contain data covering the period
from April 1, 2015 through March 31, 2017,”’ ‘the aggregate call answer rate for all covered
providers’ call attempts to rural OCNs during the reporting period was 64.3 percent,” whereas
 ‘the aggregate call answer rate for all covered providers’ call attempts to nonrural OCNs for the
same period was 68.8 percent.”’2 T-Mobile’s performance is substantially better, particularly
with respect to rural call completion. In the 24 months covered by the eight quarterly reports
filed to date, T-Mobile’s monthly call answer rate for calls placed to rural OCNs ranged from a
low of                    to a high of        (all well above the aggregate average of 64.3%).’ For


8
 TerraCom, Inc. and YourTel America, Inc., Notice of Apparent Liability for Forfeiture, 29 FCC Rcd
13325, 13350 (2014) (“TerraCom NAL”) (dissenting statement of Commissioner Ajit Pai).
2013 RCC Order, 28 FCC Rcd at 16203      ¶   117.
‘°Id. at 16155   ¶   1.
“June22 Report, 32 FCC Rcd at 4984 ¶ 13.
‘21d. at4985 14.
‘
  See Form 480 Rural Call Completion Report (“Form 480 RCC Report”) Q2 2015; Form 480 RCC
Report Q3 2015; Form 480 RCC Report Q4 2015; Form 480 RCC Report QI 2016; Form 480 RCC
Report Q2 2016; Form 480 RCC Report Q3 2016; Form 480 RCC Report Q4 2016; Form 480 RCC
ReportQl 2017.

                                                    3


                                                                                         FOIA_000161
Case: 1:19-cv-07190 Document #: 94-18 Filed: 12/10/20 Page 5 of 16 PageID #:4653

                        CONFIDENTIAL            -   NOT FOR PUBLIC INSPECTION


calls to non-rural OCNs, T-Mobile’s monthly call answer rates ranged from                                to
          (again, all well above the aggregate average of 68.8%).14

        Going forward, T-Mobile expects to expand its own footprint in rural areas, using 600
MHz spectrum won in the recent incentive auction.’’ The result will be to increase the number
of rural customers relying on T-Mobile for the termination of calls, to reduce the number of calls
relying on third-party long-distance providers, and so to improve still further T-Mobile’s
performance in terminating calls to rural areas.

        Thus, the Bureau appears to be contemplating one of the highest proposed forfeitures in
the agency’s history even though there is no evidence that the stated violation caused harm of the
type the rule at issue was designed to prevent. To the contrary, there is concrete evidence that T
Mobile’s efforts to meet the rule’s goals were substantially more successful than those of the
average carrier. Under these circumstances, penalties of the magnitude under consideration
serve no valid policy or law enforcement objective.

          II.     T-MOBILE’S VIOLATION OF THE EARLY RINGTONE RULE WAS
                  NEITHER PREMEDITATED NOR DELIBERATE

        As noted, there was no knowing violation of the law or intentional flouting of the
Commission’s rules. Rather, as discussed directly below, the violation was the product of good-
faith mistakes stemming from T-Mobile employees heavy focus on the reporting and
recordkeeping requirements and related regrettable and avoidable miscommunication, but not
part of any unlawful scheme.

        During the period in which T-Mobile began to swap its Alcatel-Lucent (“ALU”) servers
for those provided by Ericsson, an inter-networking problem arose such that, for certain calls
originating on Ericsson servers but connecting using ALU servers, no ringtone was transmitted
back to the calling party even after a call was delivered to the terminating carrier and the called
party’s phone began ringing. Specifically, for some calls the calling party did not hear a ringtone
even when the call had been delivered to the terminating carrier and the called party’s phone was
ringing. Rather, the calling party heard dead air until the called party answered the call or the
call went to the called party’s voice mail.’6


14
  Id. Although T-Mobile previously identified and corrected a problem with how some of its prior Form
480 figures were computed, it appears that the error had no significant effect on the results. See Response
of T-Mobile USA, Inc. to December 27, 2016 Letter of Inquiry, File No. EB-IHD-16-00023247, at 12
(Feb. 9, 2017) (“Feb. 9 Response”) (responding to Request No. 8).
‘
   See, e.g., Press Release, T-Mobile, T-Mobile Lights Up World’s First 600 MHz LTE Network at
Breakneck Pace (Aug. 16, 2017), https://newsroorn.t-mobile.com/news-and-blogs/cheyenne-600-mhz.htrn
(“T-Mobile’s first 600 MHz LTE network sites—the very first in the world—were just switched on in
Cheyenne, Wyoming using Nokia equipment. Starting in rural America and other markets where the
spectrum is clear of broadcasting today, T-Mobile plans to deploy the new super-spectrum at record-
shattering pace—compressing what would normally be a two-year process from auction to consumer
availability into a short six months.”).
16
     See Declaration of Kathleen Foster at   ¶ 6, attached hereto as Ex. I (Foster Deci.”).
                                                         4



                                                                                               FOIA_000162
 Case: 1:19-cv-07190 Document #: 94-18 Filed: 12/10/20 Page 6 of 16 PageID #:4654

                        CONFIDENTIAL     -   NOT FOR PUBLIC INSPECTION


        To address this problem. prior to the adoption of the 2013 RCC Order, T-Mobile made a
 request to Ericsson that the early ringtone be implemented in the Ericsson servers. The LRBT
 parameter was expanded after the completion of the ALU-Ericsson migration, consistent with the
 Company’s practice of having various features and parameters uniformly applied.17

          T-Mobile network engineers responsible for the implementation of the LRBT parameter
 on Ericsson servers received notice in early 2014 of the 2013 RCC Order. However, at the time,
 T-Mobile was keenly focused on the new substantial recordkeeping and reporting obligations
 imposed by the 2013 RCC Order on wireless carriers like T-Mobile, and on developing
 procedures and systems to comply with those obligations.18 As was the case with other wireless
 carriers, at the time the 2013 RCC Order was adopted, T-Mobile did not have mechanisms in
 place to report certain data required to be reported under the 2013 RCC Order. Over the course
 of the next two years, T-Mobile personnel expended considerable time and resources to develop
 the systems necessary to comply with those recordkeeping and reporting obligations.’9 Because
 they were so focused on the intense and complex work necessary to build the recordkeeping and
 reporting compliance systems, the network engineers did not recognize that the 2013 RCC Order
 included a prohibition on early ringtones. Thus, the engineers who knew about the LRBT
 parameter were not conscious of the fact that its continued use was prohibited.2°

        For the avoidance of any doubt, T-Mobile acknowledges that it should have discovered
sooner that it was using an LRBT parameter that was prohibited by the 2013 RCC Order. But T
Mobile’s failure to do so was not the result of any malice or ill-intent. much less any conscious
scheme (at the senior management level or otherwise). There was no intent to circumvent the
early ringtone rule and there was no intent to harm consumers.21 T-Mobile prides itself in its
exceptional customer service and in its ongoing efforts to make positive, competitive change in
the wireless industry for the benefit of consumers. It deeply regrets what occurred here. But it is
also the case that the T-Mobile personnel involved acted in good faith and with the sole objective
of providing optimal service for customers.

          III.    THE CONDUCT AT ISSUE IMPOSED NO DIRECT FINANCIAL HARM
                  ON CONSUMERS, AND DID NOT INVOLVE RECEIPT OF CUSTOMER
                  OR GOVERNMENTAL FUNDS

       T-Mobile acknowledges that it violated the early ringtone rule, but emphasizes that its
behavior did not cause consumer harm of the type the rule at issue was designed to prevent. Nor
did T-Mobile benefit financially from these activities—something that is a hallmark of the kinds


‘71d. at7.
   Id. at ¶ 8.
 9
   Id. In this regard, T-Mobile notes that the Commission is now considering eliminating the reporting
requirements and shifting instead to a framework built on ensuring that intermediate providers perform
within acceptable parameters. See generally Rural Call Completion, Second Further Notice of Proposed
Rulemaking, 32 FCC Rcd 6047 (2017).
20
     See Foster DecI. at ¶ 8-10.
21
     See id. at ¶ 10.

                                                  5


                                                                                           FOIA_000163
 Case: 1:19-cv-07190 Document #: 94-18 Filed: 12/10/20 Page 7 of 16 PageID #:4655

                        CONFIDENTIAL           -   NOT FOR PUBLIC INSPECTION


of malfeasance that typically lead to penalties in the range being considered here. These facts
render the forfeiture being considered here highly excessive, and call for reassessment of the
Bureau’s proposal.

        First, data analyzed by T-Mobile strongly suggests that the use of the LRBT parameter
did not suppress customer complaints about rural call completion failures. During the period the
LRBT parameter was in place, local exchange carriers and customers did complain about
ringtones when calls were not being completed.22 Indeed, when T-Mobile disabled the LRI3T
parameter, the magnitude of complaints regarding calls completing to rural locations did not
materially increase, as one would expect if the LRBT parameter were in fact suppressing
complaints. To the contrary, it declined. Specifically, based on information previously
submitted, T-Mobile has evaluated all instances between January 1, 2016 and May 31, 2017 in
which complaints received from its customers or other carriers were resolved by making a
routing change—in other words, complaints that appeared to reflect genuine rural call
completion concerns, rather than issues that happened to arise on calls placed to rural recipients
but were attributable to other causes (e.g., defective equipment, or the absence of up-to-date
software on the customer’s device).23 T-Mobile then calculated the rate of such true rural call
completion complaints both before and after January 25, 2017—the date by which the LRBT
parameter was fully disabled. Between January 1, 2016 and January 25, 2017, T-Mobile
received          complaints that were resolved through a routing change, or an average of
          complaints per day.24 Between January 26, 2017 and May 31, 2017, T-Mobile received
       complaints that were resolved through a routing change, or an average of
complaints per day.2 The fact that the daily percentage of true rural call completion complaints
did not increase is evidence that the use of the LRBT parameter did not suppress or artificially
reduce complaints about actual rural call completion failures.26


22
  See, e.g., 2013 RCC Order, 28 FCC Red at 16203 ¶ 117 (noting that if callers “receive misleading ring
sounds, leading them to mistakenly believe that the called party is not answering when in fact the called
party has not been alerted, the terminating carrier may be elToneously subject to complaints regarding its
perceived failure to terminate calls to its customers”).
23
   A change in call path indicates that a T-Mobile networking issue prevented the call from completing
and, for that reason, complaints that were resolved by a call path change can be considered “true” rural
call completion complaints. The analysis described herein relied on the complaint data that T-Mobile has
submitted in response to the Bureau’s Letter of Inquiry and Supplemental Letter of Inquiry. See
Response of T-Mobile USA, Inc. to April 3, 2017 Supplemental Letter of Inquiry, File No. EB-IHD-16-
00023247, at Exs. 1-3 (Aug. 2, 2017) (“Aug. 2 Response”) (responding to Request Nos. 14.a, 15, and
 16.a) (highlighted entries); Response of T-Mobile USA, Inc. to Requests 14(b) and 26 of April 3, 2017
Supplemental Letter of Inquiry, File No. EB-ll-ID-16-00023247, at Ex. 1 (July 13, 2017) (“July 13
Response”) (responding to Request No. 14.b) (highlighted entries); Feb. 9 Response at Ex. 2 (responding
to Request No. 4) (highlighted entries).
24
   Details regarding these complaints are set forth in Ex. 2 and are highlighted in yellow. The total
        also includes two complaints identified in T-Mobile’s Aug. 2 Response as raising issues regarding
problems with routing. See Aug. 2 Response at 6-7 (responding to Request No. 19.g).
25
     Details regarding these complaints are also set forth in Ex. 2 and are highlighted in blue.
26
  T-Mobile also identified an additional      complaints from January 1, 2016 through January 25,
2017 and        complaints from January 26, 2017 and May 31, 2017 where the written description does
                                                         6


                                                                                                   FOIA_000164
 Case: 1:19-cv-07190 Document #: 94-18 Filed: 12/10/20 Page 8 of 16 PageID #:4656

                      CONFIDENTIAL          -   NOT FOR PUBLIC INSPECTION


       Second, the use of the LRBT parameter did not involve the collection of any funds either
from consumers or the government (e.g., Lifeline or other Universal Service Fund monies).
Receipt of such monies is a common thread connecting many legal actions and settlements in the
range being considered here by the Bureau. Here, T-Mobile simply did not receive any direct
pecuniary benefit, from either customers or the government, via its use of the LRBT parameter.

       To be sure, T-Mobile does not mean to suggest that parties are free to violate
Commission rules when the harms arising from such violations do not involve direct economic
loss by consumers or the government. But when considering the magnitude of the appropriate
penalty here, the Bureau must consider and give weight to the fact that the behavior at issue
caused neither the type of harm the rule was expressly adopted to prevent or the other types of
harm that traditionally give rise to penalties on the order being considered here.

         IV.    THE PROPOSED FORFEITURE IS INCOMMENSURATE WITH OTHER
                ENFORCEMENT ACTIONS

       Given the above, a forfeiture in the range of                 million would be grossly
disproportionate in comparison to relevant precedent, both at the Commission and elsewhere.

                 A.      COMMISSION PRECEDENT

        Enforcement action of the magnitude contemplated by the Bureau here is entirely
inconsistent with Commission precedent. Prior Commission rural call completion enforcement
actions ranged from $100,000 to $5 million.27 All of these actions appear to have involved (1)
low call completion rates to rural consumers, (2) inadequate monitoring by the carrier of its own
performance or that of its agents, or (3) both.28 In other words, prior rural call completion


not explicitly say that a routing change was made to resolve the complaint, but it is possible that under the
circumstances described, a routing change would have been required. These complaints are highlighted
in blue in Ex. 2. For example, certain trouble tickets were closed because T-Mobile did not receive any
follow-up response from the rural carrier. In other cases, the engineer’s notes simply state that the issue
was resolved without describing the steps taken to fix the problem. Assuming each of these complaints
were or would have been resolved by a change in call path, the number of complaints from January 1,
2016 through January 25, 2017 would increase from jjj to                      or an average of [            jj
complaints per day. Applying the same assumption to complaints after the LRBT parameter was fully
disabled, the number of complaints from January 26, 2017 through May 31, 2017 would increase from
       to j]j, or an average of [ri-_]j complaints per day. In other words, including such complaints
in the analysis would not have a material impact on the results.
27
     See inContact, Inc., Order and Consent Decree, 31 FCC Rcd 4329 (EB 2016) (“inContact Consent
Decree”); Verizon, Adopting Order and Consent Decree, 30 FCC Red 245 (EB 2015) (“Verizon Consent
Decree”); Matrix Telecom, Inc., Order and Consent Decree, 29 FCC Red 5709 (EB 2014) (“Matrix
Consent Decree”); Windstream Corp., Order and Consent Decree, 29 FCC Red 1646 (EB 2014)
(“Windstream Consent Decree”); Level 3 Commc ‘ns., LLC, Order and Consent Decree, 28 FCC Red 2272
(EB 2013) (“Level 3 Consent Decree”).
28
  See inContact Consent Decree, 31 FCC Red at 4329 ¶ 1 (settling investigation “into whether inContact
violated Sections 20 1(b) and 202(a) of the Communications Act of 1934, as amended, in connection with
substandard delivery of long distance calls to a consumer in a certain rural area”); Level 3 Consent

                                                      7



                                                                                                 FOIA_000165
 Case: 1:19-cv-07190 Document #: 94-18 Filed: 12/10/20 Page 9 of 16 PageID #:4657

                      CONFIDENTIAL          -   NOT FOR PUBLIC INSPECTION


 actions topped out at $5 million, even though each of the actions involved threatened or actual
 sub-par rural call completion performance.29 A forfeiture          times higher than the maximum
 rural call completion penalty imposed under Chairmen Genachowski and Wheeler has no basis
 here, particularly given T-Mobile’s strong rural call completion record.

       Nor are the facts of the current matter comparable to others in which the Commission has
contemplated imposing (b) (7)(E)          . The recent $120 million Notice of Apparent Liability
(“NAL”) against Adrian Abramovich in June 2017, allegedly involving “one of the largest
spoofed robocall campaigns that the Commission has ever investigated” with “the intent to cause
consumers harm,” receiving payment that “depended on false[] represent[ationsj,” all of which
was perpetrated as “an integral part” of a “scheme to mislead consumers.”30

        Under Abramovich’s scheme, spoofed robocalls appeared to come from local numbers
and prompted individuals who answered to “Press 1” to learn more about an exclusive vacation
deal offered by one of several well-known travel and hospitality companies, including
TripAdvisor.3’ Those consumers were then connected to unaffiliated call centers where live
operators attempted to sell the consumers vacation packages.32 As a representative of
TripAdvisor explained: “[t]he calls ultimately connected Americans to call centers in Mexico
that usually attempted to fleece innocent customers out of their hard-earned money by promising
too-good-to-be-true vacation deals.”3’

Decree, 28 FCC Rcd at 2272 ¶ 1 (terminating investigation into “possible violations of Sections 20 1(b)
and 202(a) of the Communications Act of 1934, as amended, with respect to Level 3’s call completion
practices to rural areas, including its use and monitoring of intermediate providers”); Windstream Consent
Decree, 29 FCC Rcd at 1648 ¶ 1 (terminating investigation into “possible violations of Sections 20 1(b)
and 202(a) of the Communications Act of 1934, as amended                 ..., which ultimately focused on
Windstrearn’s call completion practices to rural areas via its Legacy PAETEC Network, including the use
and monitoring of Intermediate Providers”); Verizon Consent Decree, 30 FCC Rcd at 245 ¶ 1
(terminating investigation “into whether Verizon violated Sections 20 1(b) and 202(a) of the
Communications Act of 1934, as amended       ...,in connection with evidence collected over an eight-month
period that reflected potentially substandard delivery of long distance calls to certain rural areas”); Matrix
Consent Decree, 29 FCC Rcd at 5709 ¶ 1 (setting “allegations that Matrix Telecom, Inc                  violated
federal laws by failing to complete long-distance calls to rural areas on a just, reasonable, and non
discriminatory basis”).
29
   Moreover, only $2 million of the $5 million amount in the Verizon Consent Decree was in the form of
payment to the Treasury. The other $3 million related to the implementation of a compliance plan. The
highest payment to the Treasury regarding rural call completion enforcement actions was $2.5 million in
the Windstream Consent Decree, which is (b) (7)(E)           of the amount the Bureau is apparently
contemplating here.
30
  Adrian Abrarnovich, Marketing Strate Leaders, Inc., and Marketing Leaders, Inc., Notice                   of
Apparent Liability for Forfeiture, 32 FCC Rcd 5418, 5418-19 ¶J 1-2 (2017) (“Abrarnovich NAL”).
311d. at 5420J 5.
32
     Id.
  See Todd Shields & Gerri De Vynck, Miami Man Faces S120 Million Fine for 96-Million Robocall
Spree, Bloomberg (June 22, 2017), https://www.bloornberg.cornlnews/articles/20 17-06-22/miami-man-
faces-I 20-mill ion-fine-for-96-mil lion-robocall-sree.

                                                      8


                                                                                                  FOIA_000166
Case: 1:19-cv-07190 Document #: 94-18 Filed: 12/10/20 Page 10 of 16 PageID #:4658

                        CONFIDENTIAL          -   NOT FOR PUBLIC INSPECTION


       The Commission also emphasized the particular harm to which consumers are exposed
from large-scale spoofing operations like Mr. Abramovich’s:

                   Both Congress and the Commission have long recognized the
                   unique threats posed by illegal robocalls, including that such calls
                   are a nuisance and invasion of privacy. Similarly, courts have
                   routinely recognized that robocalls are an invasion of privacy, an
                   injury in fact sufficient for Article Ill jurisdiction. Spoofing
                   deceptively enhances the efficacy of illegal robocalling campaigns
                   by attempting to trick consumers into answering the call and
                   trusting the caller. In addition to the harms caused by illegal
                   robocal ls generally, Abramovich’ s spoofi ng campaign poses
                   additional harms. In this case, Abramovich apparently intended to
                   spoof millions of calls in order to perpetuate an illegal robocalling
                   campaign, which is an inherently harmful practice.’4

        The $120 million proposed forfeiture was designed ‘to account for the egregiousness of
the harm caused by this massive spoofing activity and to serve as both a punishment and a
deterrent to future wrongdoing.”3 The Commission issued the NAL to further its “aim to put
unlawful robocallers out of business and to deter anyone else from hatching a business plan that
plunders American consumers’ pocketbooks.”36

       Likewise, the instant matter differs in significant, crucial ways from last month’s NAL
for $82.1 million against Best Insurance Contracts, Inc. and Philip Roesel37 who allegedly


   Abramovich NAL, 32 FCC Rcd at 5423 ¶ 16. See also Dialing Services, LLC, Forfeiture Order. 32 FCC
Red 6192, 6192 ¶ 1, 6205 ¶ 36 (2017) (“our decision advances Congress’ goal of protecting consumers
from the nuisance, invasion of privacy, cost and inconvenience that autodialed and prerecorded calls
generate”; “Congress has deemed robocalls a particularly pernicious threat to the privacy of wireless
telephone consumers”); Advanced Methods to Target and Eliminate Unlauful Robocalls, Notice of
Proposed Rulemaking and Notice of Inquiry, 32 FCC Rcd 2306, 2306 ¶ 1,2306-07 ¶ 2(2017) (referring
to “illegal robocalls that can bombard their phones at all hours of the day, in some cases luring consumers
into scams (e.g., when a caller claims to be collecting money owed to the Internal Revenue Service (IRS))
or leading to identity theft”; “One example of how illegal robocalls can hurt consumers is the ‘IRS scam.’
The IRS reports that there have been over 10,000 victims of a scam in which callers pretend to be
representing the IRS and claim the called party owes back taxes. These calls often threaten the victim
with arrest or deportation. Victims have collectively paid over $54 million as a result of these scams,
despite concerted efforts by the IRS to educate consumers.”); Rules and Regulations Implementing the
Telephone Consumer Protection Act of 1991, Declaratory Ruling and Order, 30 FCC Rcd 7961, 7969 ¶ 5
(201 5) (“TCPA complaints as a whole are the largest category of informal complaints we receive,” giving
rise to “roughly 5,000 or 6,000 such complaints per month in 2013 and 2014, with the Federal Trade
Commission receiving 200,000 robocall complaints a month during the fourth quarter of 2014”).
     Abramovich NAL, 32 FCC Rcd at 5426      ¶ 25.
36
     Id. at 543! (statement of Chairman Ajit Pai).
  Best Insurance Contracts, Inc. and Philip Roesel, dba Wilmington Insurance Quotes, Notice of
Apparent Liability for Forfeiture, 32 FCC Red 6403 (2017).

                                                      9


                                                                                              FOIA_000167
Case: 1:19-cv-07190 Document #: 94-18 Filed: 12/10/20 Page 11 of 16 PageID #:4659

                            CONFIDENTIAL        -   NOT FOR PUBLIC INSPECTION


 perpetrated a widespread robocalling campaign. The Commission’s investigation there revealed
 the following:

                   •   Roesel ‘knowingly spoofed caller ID information with the apparent intent to
                       perpetuate an illegal robocalling campaign that was harmful to both consumers
                       and businesses.”38

                   •   Roesel “intended to exploit some of the most vulnerable members of society
                       through his health insurance robocalling campaign       “




                   •   Roesel told an employee that “the goal was to market to economically
                       disadvantaged and unsophisticated consumers, stating that the dumber and more
                       broke, the better. ,,40

                   •   Roesel’s “entire marketing approach targeted the elderly. the infirm, and low-
                       income families.”4’

                  •    An employee reported that Roesel “was involved in a large robocalling enterprise
                       and that he was well aware that his robocall activities were illegal.’42

                  •    Roesel and his staff “repeatedly joked and Iaughed about their robocalls being
                       Illegal.’”43

                  •    Roesel’s marketing campaign “generated significant consumer outrage” and
                       “significant consumer anger.”44

                  •    Roesel “spoofed the caller ID to avoid detection” depriving consumers of the
                       ability to point any enforcement agency “to the culprit because they could not
                       identify the person or originating phone number responsible for the harms they
                       suffered.”4

                                                                                       46
                  •    Roesel “intended to profit from his apparent illegal activity


381d. at 6408      ¶1 15.
391d.      at 6408 ¶ 17.
°
     Id.
“
     Id. at 6409   ¶ 18.
121d.      at 6409 ¶J 17
     Id.
441d. at64l0J 19.
451d. at641020.
46
  Id. at 6412 ¶ 26. The only other proposed forfeiture approaching the range being contemplated by the
Bureau. the 2015 $100 million NAL against AT&T for alleged violations of the open Internet

                                                        10



                                                                                            FOIA_000168
Case: 1:19-cv-07190 Document #: 94-18 Filed: 12/10/20 Page 12 of 16 PageID #:4660

                          CONFIDENTIAL   -   NOT FOR PUBLIC INSPECTION


        Indeed, T-Mobile’s actions here are not even remotely comparable to those leading to the
recent NALs in the $30 million to $50 million range. In December 2016, the Commission
issued an NAL for approximately $50 million                        being contemplated here—
against Sandwich Isles Communications, Inc. (“SIC”), related companies, and the individual
controlling them.47 There, the Commission found, SIC had “purposely”48 misallocated costs for
a decade in order to collect “improper payments of more than $27 million from the [Universal
Servicel Fund’s high-cost program”49—all as part of a scheme to enrich the owner of SIC’s
parent company, who had himself been convicted of related tax fraud.5° The Commission found
that SIC had engaged in “widespread conduct” exhibiting “a systemic disregard for the high-cost
program Rules”’—”egregious misconduct” that resulted in “demonstrated harm to the Fund.”2

        Similarly, the behavior at issue in a 2016 NAL for approximately $30 million also
involved behavior far worse than here. Specifically, the co-managed OneLink companies in that
case “apparently perpetrated an array of fraudulent, deceptive and manipulative practices that
targeted consumers with Hispanic surnames,” the practices reflected “an ongoing, expansive,
calculated, and multi-pronged campaign to allegedly ‘win’ customers through deceit and fraud,
which included “misrepresenting themselves to consumers including by ‘spoofing’ the
Companies’ telephone number, tricking consumers into making statements or disclosing
information that the Companies recorded and then used to ‘verify’ that the consumer had
authorized a change in telephone service provider, charging for services that the consumer had
not ordered

        T-Mobile’s violation of the early ringtone rule bears no resemblance to the deliberate and
calculated actions Abramovich, Roesel, SIC and its owner, and OneLink undertook to line their

transparency rule, is of no import to the determination of an appropriate amount here. As then-
Commissioner Pai described it, that NAL was “Kafkaesque,” with “[a] penalty conjured from the
executioner’s imagination.” AT&TMobi/iy, Inc., Notice of Apparent Liability for Forfeiture and Order,
30 FCC Rcd 6613, 6629 (2015) (“AT&T Foifeiture Order”) (dissenting statement of Commissioner Ajit
Pai); see also AT&T Foifeiture Order, 30 FCC Rcd at 6642 (dissenting statement of Commissioner
Michael O’Rielly) (“[T]he Commission threw a dart and came up with a $100 million forfeiture”). Given
the dissents by then-Commissioner Pai and Commissioner O’Rielly, that NAL is almost certain to be
reversed, and it is fair to say that it does not provide any meaningful guidance for this case. If the
Commission issues a Forfeiture Order notwithstanding the above, the weighty legal arguments asserted
by AT&T in response to the NAL are likely to lead to its vacatur in court, likewise eliminating any
precedential or persuasive authority it might otherwise exert.
  Sandwich Isles Communications, hic,, Waimana Enteiprises, Inc., Albert S.N Hee, Notice of Apparent
Liability for Forfeiture and Order, 31 FCC Red 12947 (2016).
481d. at 12965   ¶1 53.
491d. at   12948 ¶ 3.
50 See Id. at 12952-55J 10-18, l2967J65.
  Id. at 12973   ¶J 81-82.
2Id. at    12974 ¶ 84.
  One Link Communications, Inc.. Notice of Apparent Liability for Forfeiture, 3 1 FCC Red 1403, 1403   ¶
1(2016).

                                                  11



                                                                                           FOIA_000169
Case: 1:19-cv-07190 Document #: 94-18 Filed: 12/10/20 Page 13 of 16 PageID #:4661

                       CONFIDENTIAL         -   NOT FOR PUBLIC INSPECTION


pockets at the expense and to the detriment of consumers or the government. All of these
matters involve calculated, intentionally fraudulent misconduct giving rise to tangible and sizable
harm to consumers—including significant, direct financial benefit to the targeted companies.
They are a far cry from the facts underlying the violation here, and demonstrate that a penalty
approaching the range of         million as apparently contemplated here—or even a penalty in the
$30 million to $50 million range—is simply incommensurate with the facts presented. T
Mobile’s use of the LRBT parameter was not part of any intentional scheme to trick consumers
into spending money on goods or services through illicit means, and was not designed to bilk the
government itself of public funds. Quite the contrary, there is no evidence that consumers
sustained any tangible injury at all or that T-Mobile profited in any measurable way from its use
of the LRBT parameter.4 Moreover, as detailed above, T-Mobile’s violation of the early
ringtone rule through not disabling the LRBT parameter after the effective date of the rule was
not the product of bad faith or a premediated scheme to violate the law.

                  B.      BROADER ENFORCEMENT PRECEDENT

           Enforcement action (b) (7)(E)            also is inconsistent with enforcement cases more
broadly in the American legal system.           For example, two recent examples of Federal Trade
Commission (“FTC”) cases in the                         range involved intentional deception and/or
extensive harm that is not present here:

                  In 2016, DeVry University and its parent company “agreed to a $100 million
                  settlement of a Federal Trade Commission lawsuit alleging that they misled
                  prospective students with ads that touted high employment success rates and
                  income levels upon graduation.” DeVry had allegedly induced students to
                  enroll by claiming falsely “90 percent of graduates actively seeking employment
                  landed jobs in their field within six months of graduation” and that “graduates
                  with bachelor’s degrees, on average, had 1 5 percent higher incomes one year after
                  graduation than the graduates with bachelor’s degrees from all other colleges or
                                 ,,)6
                  universities

                  In January 2017, pharmaceutical company Mallinckrodt agreed to a $100 million
                  settlement with the FTC to settle claims that it had used its monopoly power over
                  a particular drug to raise prices 85,000% between 2001 and 2017 and to stifle
                  competition by acquiring the rights to its greatest competitive threat in violation
                  of antitrust laws.57

   T-Mobile does not mean to diminish the Commission’s finding in the 2013 RCC Order that early
audible ringing is by its nature deceptive. The point is that unlike other cases involving penalties of the
magnitude the Bureau appears to be considering here, there is no evidence in this case of any financial
loss to consumers or gain by T-Mobile.
   Fed. Trade Comm’n, DeViy University Agrees to S100 Million Settlement with FTC (Dec. 15, 2016),
https://www.ftc.gov/news-events/press-releases/2016/12/devry-university-agrees-1 00-million-settlement-
ftc.
56
     Id
     See Fed. Trade Comm’n, Mallinckrodt Will Pay S100 Million to Settle FTC, State Charges It Illegally

                                                    12


                                                                                               FOIA_000170
Case: 1:19-cv-07190 Document #: 94-18 Filed: 12/10/20 Page 14 of 16 PageID #:4662

                       CONFIDENTIAL         -   NOT FOR PUBLIC INSPECTION


           V.    THE CONTEMPLATED FINE IS INCONSISTENT WITH MAXIMUM
                 FORFEITURES PERMITTED BY THE COMMUNICATIONS ACT

         Enforcement action in the range contemplated here also would be inconsistent with the
maximum forfeitures permitted by the Communications Act, as adjusted for inflation in the
Commission’s rules—$ 192,459 per violation, or $192,459 per day for a continuing violation up
to a maximum of $1,929,459 for a continuing violation involving a single act.8 T-Mobile’s use
of the LRBT parameter was a continuing violation involving a single act. T-Mobile did not take
specific actions with respect to specific customers on specific days. Rather, it had a continuing
overall practice derived from the single act in 2013 of deciding to include in Ericsson servers the
LRBT parameter for traffic routed on Session Initiation Protocol C’SIP”) trunks. As Congress
explained, continuing violations are violations the actions of which constitute a one-time’
offense that continues over the duration of the violation,” as opposed to action[s] repeated on
successive days.”9 T-Mobile’s “one-time’ act”6° of implementing the LRBT parameter on SIP
traffic stands in contrast to Congress’s one example of a series of separate repeated violations—
for example, broadcasting on an unauthorized frequency and causing interference for one hour a
day for each of 15 days.6’ Unlike Congress’s hypothetical unauthorized broadcaster, T-Mobile
did not take specific actions on each of the specific days during which the LRBT parameter was
in place; rather, it was a continuing, single mistake in that T-Mobile established a process that,
on an ongoing basis, continually violated the rule. This contrasts with the robocall cases cited
above, in which the companies were actively making decisions about individual calls, e.g., what
consumers to target, what ‘spoofed” caller ID would be most appropriate for the customer’s
location. Thus, the situation here places T-Mobile’s actions firmly within the class Congress
deemed to constitute one-time, ongoing violations. Accordinly, the maximum permissible
forfeiture here with respect to Section 64.2201(a) is $1,929,459.6



Maintained     its Monopoly of Specialty Drug Used to Treat Infants (Jan. 18, 2017),
https://www.ftc.gov/news-events/press-releases/20 1 7/01 /mallinckrodt-wil I-pay-I 00-mi I lion-settle-ftc-
state-charges-it.
58
  47 U.S.C. § 503(b)(2)(B); 47 C.F.R. § 1.80(1); See Civil Monetary Penalties Order, 31 FCC Rcd at
13491 (Section 1.80 Maximum Forfeiture Penalties).
     H.R. Rep. No. 101-386 at 3038 (1989) (Conf. Rep.).
60
     Id.
61
     Id.
62
   In response to Request No. 26(b)(ii) of the April 3, 2017 Supplemental Letter of Inquity, T-Mobile
provided an estimate that, in 2016, the LRBT parameter was applied to                                 out-of-
network SIP calls where call setup exceeded       four seconds, noting that it did not have actual data from
2016. This estimate was calculated by analyzing a small sample set     of 2017   domestic out-of-network  SIP
traffic—i.e., traffic that post-dated the elimination of the LRBT. T-Mobile has since identified additional
types of calls that could have involved the LRBT parameter and were not included in T-Mobile’s prior
estimate. Including these call types and using an estimation approach based on samples of 2017 data that
was used before would likely increase the number of affected calls to approximately                  .  That
said, T-Mobile cautions that any estimate based on 2017 data is subject to inherent limitations and an
unknowable degree of imprecision.

                                                     13



                                                                                                 FOIA_000171
Case: 1:19-cv-07190 Document #: 94-18 Filed: 12/10/20 Page 15 of 16 PageID #:4663

                      CONFIDENTIAL         -   NOT FOR PUBLIC INSPECTION


         This is the only sensible construction of the statute—and the only construction consistent
with bounded agency discretion. In circumstances where carriers employ a single unlawful
practice that affects many consumers, counting every consumer who is affected by an unlawful
practice as a separate violation would eviscerate any statutory forfeiture limits. Such an
approach would result in a maximum forfeiture amount of infinity. As then-Commissioner Pai
observed in dissenting to an NAL in which the Commission set a base forfeiture amount of $9
billion for a practice affecting nearly 300,000 customers: “It strains credulity to think that
Congress intended such massive potential liability... ,,6j Then-Commissioner Pai was right: It
would be absurd to read a statutory provision that expressly limits liability as affording the
agency unlimited discretion in setting liability. The result of such an approach would be
improperly to permit the Bureau to set a penalty amount that ‘appear[s] to be plucked from thin
air,”64 in an apparent effort to “issue[] headline-grabbing fines...

        The Commission should reaffirm its fidelity to Congress’s mandates by acknowledging
that each call subjected to a uniform practice is not a discrete violation, but rather part of an
ongoing unlawful practice—and setting its maximum penalty accordingly.




63
     TerraCom NAL, 29 FCC Rcd at 13350 (dissenting statement of Commissioner Ajit Pai).
64
   Oversight of the Federal Communications Commission, Hearing Befàre the H Subcomm. on
Commc’ns and Tech., 114th Cong. 4 (2015) (written testimony of Commissioner Ajit Pai),
https://apps.fcc.gov/edocspubl ic/attachrnatch/DOC-3 3641 8A I .pdf.
65
   Ajit Pai, Commissioner, Federal Communications Commission, Remarks at the PLI/FCBA 33rd
Annual Institute on Telecommunications Policy & Regulation, at 1 (Dec. 3, 2015),
https://apps.fcc.gov/edocs public/attachrnatch/DOC-33 6693 Al .pdf. See also Michael 0’ Rielly,
Commissioner, Federal Communications Commission, Improved Staff Openness and New Priorities, FCC
Blog (Mar. 22, 2017, 12:05 pm), https://www.fcc.gov/news-events/blog/201 7/03/22/improved-staff-
openness-new-priorities (“[Ojur enforcement staff should move away from headline grabbing and eye
popping penalties.”).

                                                   14



                                                                                          FOIA_000172
Case: 1:19-cv-07190 Document #: 94-18 Filed: 12/10/20 Page 16 of 16 PageID #:4664

                    CONFIDENTIAL         -   NOT FOR PUBLIC INSPECTION


       VI.     CONCLUSION

         T-Mobile recognizes the importance of the Commission’s rural call completion rules, and
it sincerely regrets its violation of the early ringtone rule. It understands that its error will result
in an enforcement penalty, and is not arguing that it should endure no consequences. However,
there was no intention to cause monetary injury to consumers in implementing the LRBT
parameter or in continuing to use it after the 2013 RCC Order went into effect. Nor is there any
evidence that any customers suffered any tangible injury as a result of the violation. Importantly,
where a central purpose of the Commission’s rural call completion rules is to ensure that calls are
delivered to rural customers, T-Mobile’s rural call completion record is strong. There is no
rationale for the Commission to seek or impose penalties here that are vastly disproportionate to
those it has imposed in the past for rural call completion-related violations, nor do the facts in
this case bear even a remote resemblance to those in which the Commission has assessed a
penalty amount comparable to the one the Bureau is reportedly considering here. T-Mobile is
hopeful that an appropriate resolution of this situation can be reached and looks forward to
continuing to provide excellent service to its customers, including with regard to rural call
completion.

        T-Mobile takes great pride in its record as a pro-consumer company that has brought
significant benefits to consumers in a robustly competitive wireless industry. T-Mobile strives to
do good things each day for consumers as it competes against much larger companies with
deeper pockets. It asks the Commission to step back and consider the objectives it hopes to
further in taking enforcement action here, and to reconsider imposing what would be one of the
largest fines in the agency’s history. Neither the specific underlying conduct nor T-Mobile’s
actions more broadly warrant the enormous penalty contemplated here.




                                                  15



                                                                                            FOIA_000173
